Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on November 20, 2019.  Claims 1-19 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mover configured to”; “a memory configured to”; “a position detector configured to”; and “a processor configured to” in claim 1, and “a position detector configured to” and “a processor configured to” in claims 6 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 and 14-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While the specification recites a recommended area, the specification is silent as to a percentage of the first moving route that is within a recommended area and adjusting the first moving route so as to maximize the first percentage.  The specification does state “If the processor 31 determines that there is an obstacle on the moving route (ACT 18, YES), the processor 31 corrects the moving route of the cart main body 10 so as to avoid the detected obstacle (ACT 19).”  However, the specification is silent as to percentage calculations.  

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While the specification does not cart position, the specification is silent as to any algorithm to compare the variation to a threshold and cause the motor to move the cart along the first moving route after determining that the variation is less than the threshold.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9, 11-13, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caver, US 2015/0205300 A1.

Regarding claim 1, Caver teaches an autonomously traveling cart system comprising: 
a mover configured to move a cart main body; (Caver, see at least ¶ [0011] which states “It is another object of this invention to provide an automated return shopping cart motorized to enable it to propel itself when required.”)
a memory configured to store map data indicating an autonomously traveling cart storage space installed in an area where the cart main body is movable; (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return shopping cart are a base cart modified to include a power source, a GPS system, sensors for detecting objects, sensor for detecting use activity, and a programmable logic controller.”)
a position detector configured to detect a position of the cart main body within the area; (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return  and 
a processor configured to: determine a moving route from the position toward the autonomously traveling cart storage space; (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use.”) and cause the mover to move the cart main body toward the autonomously traveling cart storage space based on the moving route. (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”) 

Regarding claim 2, Caver teaches an autonomously traveling cart system, further comprising a battery mounted on the cart main body; (Caver, see at least ¶ [0007] which states “An automated return shopping cart for enabling a shopping cart to sense when it is not in use and automatically return itself to a cart corral area when it is not in use. The automated return shopping cart comprises a conventional shopping cart modified to include an automation component, a GPS component, object sensors, activity sensors, two docking ports, a touchscreen, and a WiFi component. The automation component, which includes the programmable logic controller, a rechargeable battery, the powertrain components, and brakes, is wired to the GPS component, object sensors, activity sensors, docking ports, touchscreen, and WiFi component, enabling the provision and receipt of electrical power with the wherein the processor is further configured to cause the cart main body to move toward a charging facility associated with the battery. (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”)

Regarding claim 3, Caver teaches an autonomously traveling cart system, wherein the area where the cart main body is movable is a parking lot. (Caver, see at least ¶ [0004] which states “The use of shopping carts in retail shopping is well known. Shoppers at grocery stores or other retail outlets often utilize such carts to gather their items in the retail outlet and also to carry their purchased items to a vehicle when they depart. A problem which is created by such customary use of shopping carts is that once carts are used, the shoppers often leave carts where they last used them, which is typically scattered all over a parking lot.” and ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”)

Regarding claim 4, Caver teaches an autonomously traveling cart system, wherein the processor is further configured to detect that the cart main body is left and, in response to determining that the cart main body is left, cause the cart main body to move. . (Caver, see at least ¶ [0017] which states 

Regarding claim 6, Caver teaches a cart comprising: 
a cart main body; (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return shopping cart are a base cart modified to include a power source, a GPS system, sensors for detecting objects, sensor for detecting use activity, and a programmable logic controller.”)
a wheel coupled to the cart main body, the wheel rotatable along a surface and moveable with respect to the surface; (Caver, see at least ¶ [0011] which states “It is another object of this invention to provide an automated return shopping cart motorized to enable it to propel itself when required.”)
a motor coupled to the wheel, the motor configured to cause the wheel to rotate along the surface and to cause the wheel to move with respect to the surface; (Caver, see at least ¶ [0011] which states “It is another object of this invention to provide an automated return shopping cart motorized to enable it to propel itself when required.”)
a position detector coupled to the cart main body and configured to determine a position of the cart main body; (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return shopping cart are a base cart modified to include a power source, a GPS system,  and 
a processor communicable with the motor and the position detector, the processor configured to cause the motor to move the cart along a first moving route between the position and a first autonomously traveling cart storage space. (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”)

Regarding claim 9, Caver teaches a cart, further comprising an obstacle detector coupled to the cart main body, the obstacle detector configured to detect obstacles proximate the cart main body; wherein the processor is communicable with the obstacle detector; (Caver, see at least ¶ [0019] which states “While in route to the desired destination, object sensors 14 are used by the automation component 12 to detect objects in the current and potential path of the cart 11. The object sensors 14 include motion sensors and light sensors to detect objects in the path of the cart. When objects are detected, the object sensors 14 activate green and red lights embedded therein to provide a visual notification that the cart 11 is in motion as also notify the automation component 12 so that an alternate route which avoids the objects can be calculate and employed.”) and 
wherein the processor is further configured to adjust the first moving route in response to the obstacle detector detecting an obstacle. (Caver, see at least ¶ [0019] which states “While in route to the desired destination, object sensors 14 are used by the automation component 12 to detect objects in the current and potential path of the cart 11. The object sensors 14 include motion sensors and light 

Regarding claim 11, Caver teaches a cart, further comprising a battery coupled to the cart main body, the battery communicable with the motor, the position detector, and the processor, the battery configured to receive power wirelessly when the position is at the first autonomously traveling cart storage space. (Caver, see at least ¶ [0020] which states “Once the cart 11 is back to the cart corral area, cart is parked in a location which enables its female docking port 17 to engage an available male docking port 16 on another, already parked cart, or which is fixed in the cart corral area for carts 11 to connect to. While the female docking port 17 is engaged, the battery in the automatic component 12 is supplied with electrical power to recharge. When a second cart's 11 female docking port 17 is engaged to the male docking port 16 of a cart which is currently recharging as described, electrical power is additionally supplied to the second cart 11 is able to recharge simultaneously.”)

Regarding claim 12, Caver teaches a cart, further comprising a communication device coupled to the cart main body, the communication device communicable with the processor, the communication device configured to receive map data from an external network, the map data comprising a first storage space location; wherein the processor is configured to determine the first autonomously traveling cart storage space based on the first storage space location. (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to 

Regarding claim 13, Caver teaches a  system comprising: 
a charging facility located at a first autonomously traveling cart storage space; (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”) and 
a cart (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return shopping cart are a base cart modified to include a power source, a GPS system, sensors for detecting objects, sensor for detecting use activity, and a programmable logic controller.”) comprising: 
a cart main body; (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return shopping cart are a base cart modified to include a power source, a GPS system, sensors for detecting objects, sensor for detecting use activity, and a programmable logic controller.”)
a wheel coupled to the cart main body, the wheel rotatable along a surface and moveable with respect to the surface; (Caver, see at least ¶ [0011] which states “It is another object of this invention to provide an automated return shopping cart motorized to enable it to propel itself when required.”)
a motor coupled to the wheel, the motor configured to cause the wheel to rotate along the surface and to cause the wheel to move with respect to the surface; (Caver, see at least ¶ [0011] which 
a position detector coupled to the cart main body and configured to determine a position of the cart main body; (Caver, see at least ¶ [0006] which states “The primary components of Applicant's automated return shopping cart are a base cart modified to include a power source, a GPS system, sensors for detecting objects, sensor for detecting use activity, and a programmable logic controller.”) and 
a processor communicable with the motor and the position detector, the processor configured to compare the position to a first storage space location associated with the first autonomously traveling cart storage space. (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”)

Regarding claim 18, Caver teaches a  system, wherein the cart further comprises a battery coupled to the cart main body, the battery communicable with the motor, the position detector, and the processor, the battery configured to receive power wirelessly from the charging facility when the cart is located at the first autonomously traveling cart storage space. (Caver, see at least ¶ [0020] which states “Once the cart 11 is back to the cart corral area, cart is parked in a location which enables its female docking port 17 to engage an available male docking port 16 on another, already parked cart, or which is fixed in the cart corral area for carts 11 to connect to. While the female docking port 17 is engaged, the battery in the automatic component 12 is supplied with electrical power to recharge. 

Regarding claim 19, Caver teaches a  system, wherein the cart further comprises a communication device coupled to the cart main body, the communication device communicable with the processor, the communication device configured to receive map data from an external network, the map data comprising the first storage space location. (Caver, see at least ¶ [0018] which states “While being propelled, the GPS component 13 is used by the automation component 12 to determine the desired destination. It is contemplated that the desired destination at a typical retail outlet would be a cart storage and recharging area wherefrom customers would be able to access carts 11 to use. The automation component 12 may additionally include a map of the retail outlet's inside and outside area to assist a cart 11 navigate from a location to the desired location.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caver, US 2015/0205300 A1.

Regarding claim 5, Caver teaches an autonomously traveling cart system. Caver does not specifically teach a return button communicable with the processor; wherein the processor is configured to cause the cart main body to move to the autonomously traveling cart storage space in response to the return button being pressed.  However, Caver teaches “the activity sensors 15 notify the automation component 12 that the cart 11 is not in use. When notified the cart 11 is not in use, the automation component 12 causes the powertrain components, which include a motor, differentials, and drive shafts, to rotate the front wheels 11 a of the cart 11. By this action, the cart 11 is propelled. It is 

Claim Objections
Claims 7-8, 10 and 14-17  objected to because of the following:  The examiner was not able to properly determine the scope of the claim due to the enablement issues noted above.  While the claims are not presently rejected with prior art, the examiner believes that the Caver reference would significantly teach the above claims and therefore the claims would still need to overcome the Caver reference to be patent eligible.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668